Citation Nr: 9929646	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty for over twenty years 
during three separate periods from March 1942 to December 
1945, from August 1950 to February 1952 and from March 1956 
to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated June 1998, which 
denied the veteran's claim for service connection for hearing 
loss.

In the veteran's brief on appeal, his representative claims 
that service connection should be established for both 
hearing loss and tinnitus as a result of exposure to acoustic 
trauma in service as a field medic, suggesting an informal 
claim for service connection for tinnitus.  Inasmuch as that 
issue has not been adjudicated by the agency of original 
jurisdiction and is not "inextricably intertwined" with the 
issue currently on appeal, it will not be addressed herein, 
but is referred to the RO for appropriate action.  


REMAND

Medical records for an evaluation at the Salem VA Medical 
Center (VAMC) dated July 28, 1997 indicate that the veteran 
reported a 45-percent reduction in hearing in the right ear 
and that the veteran "saw . . . audiology 8-2-97."  No 
medical reports of a VA audiology evaluation are found in the 
record.  In this regard the U. S. Court of Appeals for 
Veterans Claims (Court) has held that VA adjudicators are 
charged with constructive notice of documents generated by 
VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA is 
charged with such notice even if the documents have not been 
made part of the record in a claim for benefits.

Accordingly, the case is REMANDED for the actions listed 
below.

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should contact the Salem, 
Virginia VAMC, and request records of any 
audiology evaluation(s) conducted for the 
veteran, specifically to include the 
evaluation referred above as having been 
conducted on "8-2-97."  All records 
received should be associated with the 
claims folder.

2.  Following the completion of the above 
requested actions, the veteran's claim 
should be reviewed on the basis of all 
evidence of record and all applicable law 
and regulations.  In the event it is 
determined that a well-grounded claim is 
presented, the RO should conduct all 
indicated development prior to 
readjudication of the claim on the 
merits.  If action taken remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











